Exhibit 10.3

MASTER EXCHANGE AGREEMENT

          THIS MASTER LIKE-KIND EXCHANGE AGREEMENT (“Agreement”) is made as of
January 1, 2009 by and among United Rentals Exchange, LLC, a Delaware limited
liability company as Qualified Intermediary (“Qualified Intermediary” or “QI”),
IPX1031 LLC, a Delaware limited liability company, (“Owner”), United Rentals
(North America), Inc. a Delaware corporation (“URNA”) and United Rentals
Northwest, Inc., an Oregon corporation (“URNW” and, together with URNA, the
“Exchangers”).

RECITALS

          A. Each Exchanger owns certain depreciable tangible personal property
which it uses productively in its trade or business or holds for investment
(“Assets”);

          B. In the course of its business, each Exchanger is continuously
disposing of Assets (singularly, a “Relinquished Property” and collectively, the
“Relinquished Properties”) and acquiring new Assets for lease or rental to third
parties or for use in its business (singularly, a “Replacement Property” and
collectively, the “Replacement Properties”);

          C. Each Exchanger wishes to exchange one or more Relinquished
Properties for an interest in one or more Replacement Properties in a series of
separate like-kind exchanges with Qualified Intermediary, with each Exchange (as
defined herein below) qualifying for nonrecognition of gain under Section 1031
of the Internal Revenue Code of 1986, as amended (“Section 1031”). Each
Exchanger and Qualified Intermediary contemplate that the qualified proceeds
attributable to the disposition of each such Relinquished Property (the
“Qualified Proceeds”) will be applied by Qualified Intermediary to acquire an
interest in one or more Replacement Properties, depending upon the acquisition
cost of each Replacement Property;

          D. Each Exchanger and QI desire and intend that Exchanges accomplished
under this Agreement satisfy the requirements of a Like Kind Exchange Program
pursuant to Rev. Proc. 2003-39 section 3.02 and qualify under one or more of the
“safe harbors” of Rev. Proc. 2003-39, sections 4, 5, and 6 (hereinafter referred
to as an “LKE Program” or “Program” and collectively, the “LKE Programs” or
“Programs”);

          E. Each Exchanger and QI hereby acknowledge and agree that the terms
and provisions set forth herein constitute the terms and provisions governing
each Exchange;

          F. Each Exchanger and QI desire and intend this Agreement to satisfy
the requirement of a written agreement referred to in Treasury Regulations
Section 1.1031(k)-1(g)(4)(iii)(B) and Rev. Proc. 2003-39, section 3.02(3) with
respect to the applicable Relinquished Property and the applicable Replacement
Property.

AGREEMENT

          NOW, THEREFORE, in consideration of the premises and intending to be
legally bound hereby, the parties hereto agree as follows:

--------------------------------------------------------------------------------



ARTICLE I
DEFINITIONS

          The following capitalized terms shall have the respective meanings
assigned to them:

          “Accounts” means the following joint accounts, which QI and the
Exchangers shall maintain in the course of administering their obligations under
this Agreement:

 

 

 

 

1)

“Exchange Account” shall mean an account or accounts (1) qualifying within the
definition of “Joint Accounts” described in section 5.02 of Rev. Proc. 2003-39,
(2) used to receive Relinquished Property Proceeds and any Additional Subsidies
from the Collection Accounts, and (3) used to provide such funds to pay off
indebtedness related to Relinquished Property Subject to Liabilities or to
transfer to the Disbursement Accounts (to the extent of the funds in the
Exchange Account, including any funds earned from the investment of funds held
in the Exchange Account).

 

 

 

 

2)

“Collection Account” shall mean an account or accounts (1) qualifying within the
definition of “Joint Accounts” described in section 5.02 of Rev. Proc. 2003-39,
and (2) maintained at a bank that processes funds collected on behalf of an
Exchanger and QI from renters, Transferees, and other sources.

 

 

 

 

3)

“Disbursement Account” shall mean an account or accounts (1) qualifying within
the definition of “Joint Accounts” described in section 5.02 of Rev. Proc.
2003-39 and (2) maintained at a bank that processes funds disbursed on behalf of
an Exchanger and QI to Transferors and other parties.

          “Additional Subsidies” means funds other than “Relinquished Property
Proceeds” that the applicable Exchanger may use for the acquisition of
Replacement Property and to make Non-Qualified Disbursements, which consist of
(1) Available Proceeds; and/or (2) funds deposited into the Accounts derived
from other sources.

          “Agreement” means this Master Exchange Agreement, together with all
exhibits and schedules hereto, as hereafter amended, restated, modified or
supplemented in accordance with its terms.

          “Assets” means depreciable tangible personal property which an
Exchanger uses productively in its trade or business or holds for investment.

          “Asset Class” means the General Asset Class or Product Class
(whichever is applicable), as such terms are defined in Treasury Regulation
Section 1.1031(j)-1, of items of Replacement Property and Relinquished Property
transferred or received by the applicable Exchanger pursuant to this Agreement.

2

--------------------------------------------------------------------------------



          “Available Proceeds” means funds other than Relinquished Property
Proceeds that the applicable Exchanger may use for the acquisition of
Replacement Property and to make Non-Qualified Disbursements, consisting of (i)
funds already in an Account which no longer constitute Qualified Proceeds
because either the Identification Period has expired with no identification
having been made or the Exchange Period has expired and (ii) funds on deposit in
the Exchange Account that no longer constitute Qualified Proceeds because the
applicable Exchanger has received all of the Replacement Property to which it is
entitled under this Agreement in accordance with Section 1.1031(k)-1(g)(6)(iii)
of the Treasury Regulations.

          “Code” means the Internal Revenue Code of 1986, as amended, modified,
or renumbered from time to time.

          “Cash Payment” means the disbursement made by Qualified Intermediary
to a Transferor with respect to each replacement Asset designated as a
Replacement Property, regardless of the form of the disbursement, i.e., cash,
wire transfer, automated clearing house payment, or check.

          “Credit Agreement” has the meaning set forth in Section 10.16 hereof.

          “Disbursement Occurrence” shall mean any one of the following
occurrences: (i) the applicable Exchanger has not identified Replacement
Property with respect to any Relinquished Property on or before the end of the
Identification Period with respect to such Relinquished Property, or (ii) after
the identification of Replacement Property with respect to any Relinquished
Property and the expiration of the Identification Period with respect to such
Relinquished Property, the applicable Exchanger has received all of such
identified Replacement Property to which the Exchanger is entitled, or (iii) the
expiration of the Exchange Period for any Relinquished Property, or (iv) any
occurrence otherwise provided for in Section 1.1031(k)-1(g)(6)(iii)(B) of the
Treasury Regulations.

          “Electronic Funds Transfer” or “EFT” means any funds transfer
initiated by an electronic instruction, including any funds transfer via the
Automated Clearinghouse System, any wire transfer via the Federal Reserve
System, or any funds transfer completed through the Processing Bank’s electronic
transfer system.

          “Exchange” means, with respect to each Exchanger, each of a series of
“exchanges”, as defined in Sections 1.1031(k)-1(b)(i) and 1.1031(k)-1(b)(ii) of
the Treasury Regulations, pursuant to this Agreement, as determined by each
Exchanger, consisting of one or more transfers of Relinquished Property and one
or more subsequent related acquisitions of Replacement Property within the
relevant Exchange Period that are of like-kind, as defined in Sections
1.1031(a)-1(b) and 1.1031(a)-2 of the Treasury Regulations and under the “safe
harbors” section 4.01 of Rev. Proc 2003-39.

3

--------------------------------------------------------------------------------



          “Exchange Period” means, with respect to the Relinquished Property of
an Exchanger transferred in an Exchange, the period beginning on the date of
disposition of any Relinquished Property the net proceeds of which are deposited
into the Exchange Account, and ending at midnight on the earlier of (i) the
180th day after that date (irrespective of whether such day is a weekend or
holiday) or (ii) the due date (including extensions) for such Exchanger’s
federal income tax return for the taxable year in which the transfer of the
Relinquished Property occurs, or (iii) such later date as is allowed pursuant to
guidance published by the Internal Revenue Service pursuant to Section 7508A of
the Internal Revenue Code, as amended, providing for postponement of the end of
the Exchange Period due to a Presidentially declared disaster and as provided in
Rev. Proc. 2007-56.

          “Exchangers” has the meaning set forth in the preamble hereto.

          “Fee Letter” means that certain fee engagement letter dated as of
September 24, 2008 among the Exchangers and the QI.

          “Identification Period” means, with respect to the Exchange Account
established pursuant to this Agreement, the period beginning on the date of
disposition of any Relinquished Property, the Qualified Proceeds of which are
deposited into the Exchange Account, and ending at midnight on the forty-fifth
(45th) day thereafter (irrespective of whether such day is a weekend or holiday)
or such later date is allowed pursuant to guidance published by the Internal
Revenue Service pursuant to Section 7508A of the Internal Revenue Code, as
amended, providing for postponement of the end of the Exchange Period due to a
Presidentially declared disaster and as provided in Rev. Proc. 2007-56.

          “Non-Qualified Disbursements” means disbursements for items other than
the acquisition of Replacement Property.

          “Permitted Investments” has the meaning set forth in the Credit
Agreement but shall not include any investments which are inconsistent with the
provisions of Treasury Regulation section 1.1031(k)-1(h)(1).

          “Person” means any individual, corporation, trust, unincorporated
organization, limited liability company, governmental authority or any other
form of entity.

          “Processing Bank” means any bank at which any Collection Account,
Disbursement Account or Exchange Account is maintained as listed in Exhibit B
(as may be amended from time to time by mutual agreement by the applicable
Exchanger and QI).

          “Qualified Intermediary” or “QI” means United Rentals Exchange, LLC, a
qualified intermediary as defined in Treasury Regulation Section
1.1031(k)-1(g)(4).

          “Qualified Proceeds” means Relinquished Property Proceeds received by
QI that are deposited into an Account.

          “Relinquished Property” means, with respect to each Exchange, the
relinquished Asset(s), qualifying as “relinquished property or properties”
within the meaning of Treasury Regulation Section 1.1031(k)-1(a), disposed of by
an Exchanger in a like-kind exchange with Qualified Intermediary pursuant to
this Agreement, which such Exchanger so designates by notifying Qualified
Intermediary and Transferee of an assignment of a Relinquished Property
Agreement, but only to the extent the Qualified Proceeds therefrom are deposited
into the Exchange Account.

4

--------------------------------------------------------------------------------



          “Relinquished Property Agreement” means each agreement, by and between
the applicable Exchanger and Transferee(s), for the transfer of Relinquished
Property to such Transferee(s), either in existence on the date hereof or
entered into during the term of this Agreement.

          “Relinquished Property Proceeds” means funds derived from or otherwise
attributable to the transfer of Relinquished Property, including any earnings
thereon.

          “Relinquished Property Subject to Liabilities” means any Relinquished
Property that is subject to (i) a requirement or obligation that debt secured by
such Relinquished Property must be repaid as a result of such Relinquished
Property being transferred and (ii) a requirement that the sale proceeds from
the disposition of such Relinquished Property be applied to satisfy the debt
secured by such Relinquished Property.

          “Replacement Property” means property, qualifying as “replacement
property or properties” within the meaning of Treasury Regulation Section
1.1031(k)-1(a), to be acquired by an Exchanger pursuant to a Replacement
Property Agreement assigned to Qualified Intermediary hereunder, but only to the
extent such property is acquired by payment of funds by Qualified Intermediary
from one or more Exchange Accounts.

          “Replacement Property Agreement” means each agreement, by and between
an Exchanger and Transferor(s) owning Replacement Property for the transfer of
Replacement Property to such Exchanger (collectively, the contracts,
applications and approvals), either in existence on the date hereof or entered
into during the term of this Agreement.

          “Replacement Property Cost” has the meaning set forth in Section 6.1.

          “Rev. Proc. 2003-39” means the revenue procedure 2003-39 contained in
Bulletin Number 2003-22, dated June 2, 2003, released by the Department of
Treasury, Internal Revenue Service.

          “Rev. Proc. 2007-56” means the revenue procedure 2007-56 contained in
Bulletin Number 207-34, dated August 20, 2007, released by the Department of
Treasury, Internal Revenue Service.

          “Rights” means (1) each Exchanger’s rights in the applicable
Replacement Property Agreement (but not its obligations), as defined in Treasury
Regulations Sections 1.1031(k)-1(g)(4)(iv) and (v), to acquire the Replacement
Property, and (2) each Exchanger’s rights in a Relinquished Property Agreement
(but not its obligations) as defined in Treasury Regulations Sections
1.1031(k)-1(g)(4)(iv) and (v), including such Exchanger’s right to sell the
Relinquished Property and to receive payment for such Relinquished Property.

5

--------------------------------------------------------------------------------



          “Section 1031” means Section 1031 of the Internal Revenue Code of
1986, as amended.

          “Termination Date” has the meaning set forth in Section 7.1.

          “Termination Event” has the meaning set forth in Section 6.2.

          “Transferee” means a buyer of a Relinquished Property who pays
Qualified Proceeds to Qualified Intermediary and acquires ownership to such
Relinquished Property from an Exchanger.

          “Transferor” means a seller of a Replacement Property who receives a
Cash Payment from Qualified Intermediary and transfers ownership to such
Replacement Property to an Exchanger.

          “Treasury Regulation” means the applicable regulation adopted by the
Internal Revenue Service under the Internal Revenue Code of 1986, as amended, as
of the date of this Agreement.

ARTICLE II
ASSIGNMENT SAFE HARBOR AND LIMITED REVOCATIONS

          2.1 Assignment of Property Acquired and Relinquished. Each Exchanger
hereby assigns to QI, such Exchanger’s Rights with respect to each Relinquished
Property Agreement and each Replacement Property Agreement arising on or after
the date of this Agreement relating to the disposition of Relinquished Property
or acquisition of Replacement Property. Each Exchanger shall designate the Asset
Class(es) of the Relinquished Property to which the Relinquished Property
Agreement relates in Exhibit A of this Agreement. From time to time, an
Exchanger may sell or acquire property that is not described in Exhibit A. If an
Exchanger desires to qualify any such property as Relinquished Property and/or
Replacement Property, subject to the terms and conditions of the Agreement, such
property will be identified as Relinquished Property through an addendum to
Exhibit A of this Agreement.

          2.2 Safe Harbor. Each Exchanger’s assignment to QI as set forth in
Section 2.1 is made pursuant to the assignment safe harbor set forth in Section
6.02 of Rev. Proc. 2003-39 and, except as may be otherwise required by law,
shall be effective without the need for any further actions, other than those
provided in Sections 2.5 and 3.1 hereof, by an Exchanger or QI with respect to
the transfer of any Relinquished Property or Replacement Property.

          2.3 Revocation of, or Change in Assignment. By written notice to QI,
each Exchanger may revoke its assignment to QI of its Rights in any Relinquished
Property Agreement or Replacement Property Agreement, or cease assigning its
Rights with respect to any Relinquished Property Agreement(s) and/or Replacement
Property Agreement(s) arising on or after the date of notice and identified in
such notice, but only as to any Relinquished Property and/or Replacement
Property to which ownership has not yet transferred pursuant to the applicable
Relinquished Property Agreement and/or Replacement Property Agreement and, for
any Relinquished Property, to which the Identification Period has not expired.
Not later than the termination date specified in any notice of termination
delivered pursuant to Section 7.1 hereof, the applicable Exchanger shall cease
assigning to QI its Rights with respect to any Relinquished Property arising on
or after such date.

6

--------------------------------------------------------------------------------



          2.4 Acceptance. QI accepts each assignment of an Exchanger’s Rights in
each Relinquished Property Agreement and each Replacement Property Agreement
solely in its capacity as qualified intermediary for such Exchanger.

          2.5 Notice to Transferees and Transferors. Each Exchanger will provide
written notice, on or before the date of the relevant transfer of Relinquished
Property and Replacement Property, as applicable, to the Transferee under any
Relinquished Property Agreement, and to the Transferor under any Replacement
Property Agreement, in each case assigned to United Rentals Exchange, LLC, that
such Exchanger’s Rights in such Relinquished Property Agreement or such
Replacement Property Agreement, as the case may be, have been assigned to QI.

          2.6 Limitation on Rights Transferred to QI. Each of the parties hereto
agrees and acknowledges that any assignment to QI hereunder shall not give QI
any rights under any Relinquished Property Agreement to which any Exchanger is a
party relating to the disposition of Assets except the Rights in respect of an
Asset that becomes Relinquished Property. QI hereby acknowledges that it shall
have no interest in any Relinquished Property Agreement with respect to any
Asset that is not Relinquished Property.

ARTICLE III
DISPOSITION AND TRANSFER OF RELINQUISHED PROPERTY

          3.1 Disposition and Transfer of the Relinquished Property. Upon
executing a Relinquished Property Agreement with respect to a Relinquished
Property, each Exchanger shall assign its Rights thereunder to Qualified
Intermediary. The applicable Exchanger will notify Qualified Intermediary and
each party to the Relinquished Property Agreement of the assignment as such
notification is described under Treasury Regulation Section
1.1031(k)-1(g)(4)(v). Qualified Intermediary hereby consents to and assumes each
such assignment, effective upon such notification by the applicable Exchanger in
accordance with the terms and conditions of this Agreement. Qualified
Intermediary shall then cause the Relinquished Property to be transferred to the
relevant Transferee in accordance with the relevant Relinquished Property
Agreement. Qualified Intermediary hereby directs the applicable Exchanger to
transfer ownership to and possession of each relinquished Asset designated as a
Relinquished Property directly to the relevant Transferee upon delivery to
Qualified Intermediary of the Qualified Proceeds by the Transferee and in
accordance with Treasury Regulation Section 1.1031(k)-1(g)(4)(iv)(B). All
obligations of the applicable Exchanger under each Relinquished Property
Agreement, including, without limitation, all representations, warranties and
covenants shall remain the obligations solely of such Exchanger. In addition,
each Exchanger shall be solely responsible for processing all paperwork and
procedures related to the termination of any rent for each Relinquished Property
and the transfer of ownership to, or registration of, each Relinquished Property
to Transferee.

7

--------------------------------------------------------------------------------



          3.2 Relinquished Property Sales.

          (i) Exchanger as Lender to Transferees. From time to time an Exchanger
may act as a lender to a Transferee of Relinquished Property. Pursuant to the
safe harbor set forth in section 5.04 of Revenue Procedure 2003-39, such
Exchanger will promptly transfer funds equal to the loan proceeds (plus a market
rate of interest on such amount for the period between the date of the sale of
the Relinquished Property and the date of the transfer of the loan proceeds to
QI) to or for the benefit of QI.

          (ii) Application of Rental Security Deposit to Purchase Price. From
time to time an Exchanger may apply rental security deposits made by a
Transferee to the purchase price of Relinquished Property purchased by such
Transferee. Pursuant to the safe harbor set forth in Section 5.05 of Revenue
Procedure 2003-39, Exchanger will promptly transfer funds equal to the rental
security deposit applied by Exchanger to the purchase price of the sale of the
Relinquished Property (plus a market rate of interest on such amount for the
period between the date of the sale of the Relinquished Property and the date of
the transfer of the security deposit to QI) to or for the benefit of QI.

          3.3 Use of Qualified Proceeds.

          (i) Upon receipt of the Qualified Proceeds from a Transferee,
Qualified Intermediary shall pay all customary transactional items (not
otherwise payable or paid by the applicable Exchanger or the Transferee),
including (but not limited to) commissions, fees and transfer or other taxes, if
any, incurred in connection with the transfer of the Relinquished Property to
the Transferee, provided that any amounts paid by Qualified Intermediary
hereunder shall be paid from the Qualified Proceeds and that Qualified
Intermediary shall have no obligation to pay any liability resulting from any
transaction described herein if such liability cannot be satisfied by the
Qualified Proceeds or any other funds provided to Qualified Intermediary by such
Exchanger. After paying such amounts, if any, Qualified Intermediary shall hold
the remainder of the Qualified Proceeds for the purpose of acquiring the
Replacement Property as provided in this Agreement. PRIOR TO THE OCCURRENCE OF A
“TERMINATION EVENT” AS DEFINED UNDER THIS AGREEMENT, EACH EXCHANGER SHALL HAVE
NO RIGHT TO RECEIVE, PLEDGE, BORROW OR OTHERWISE OBTAIN THE BENEFITS OF THE
QUALIFIED PROCEEDS HELD BY QUALIFIED INTERMEDIARY AND ANY INTEREST ACCRUED
THEREON IN ACCORDANCE WITH TREASURY REGULATION SECTION 1.1031(k)-1(g)(6).

          (ii) To the extent there is any Relinquished Property Subject to
Liabilities, such liabilities may be required to be satisfied, in whole or in
part, with proceeds from the sale or transfer of such Relinquished Property.
QI’s utilization of Qualified Proceeds to satisfy any portion of an Exchanger’s
liabilities shall be treated as a transfer of such Relinquished Property to the
Transferee subject to such liabilities to the extent that Qualified Proceeds are
used to satisfy such liabilities, all pursuant to Treasury Regulation Section
1.1031(b)-1(c). Because of the nature of each Exchanger’s liabilities, all
Relinquished Property is expected to be subject to the provisions of this clause
and therefore, while this remains the case, to the extent there are liabilities
that are required to be repaid pursuant to the Credit Agreement, Qualified
Proceeds shall be remitted to the lender on the last day of the next relevant
Interest Period (as defined in the Credit Agreement)with respect any liability
to the extent of the outstanding balance of such liability at such time the
amount in the Exchange Account equals or exceeds $1,000,000.

8

--------------------------------------------------------------------------------



          3.4 Use of Assignments. Each of the Exchangers and Qualified
Intermediary intend that Qualified Intermediary shall acquire its interest in
each Relinquished Property pursuant to an assignment of the Relinquished
Property Agreement, as described above, in a manner consistent with Treasury
Regulation Section 1.1031(k)-1(g)(4)(v). Pursuant to such assignment, Qualified
Intermediary shall cause the transfer of each Relinquished Property to the
Transferee in a manner which does not require Qualified Intermediary to obtain
legal ownership or possession of such Relinquished Property.

ARTICLE IV
ACQUISITION AND TRANSFER OF REPLACEMENT PROPERTY

          4.1 Identification of Replacement Property. (a) Each Exchanger may
identify and request that Qualified Intermediary acquire each Replacement
Property by delivering to Qualified Intermediary a written identification notice
describing potential Replacement Property to be acquired prior to the end of the
Exchange Period using funds from the Exchange Account. Each Exchanger shall only
designate Replacement Property that is like-kind to such Relinquished Property,
as defined in Sections 1.1031(a)-1(b) and 1.1031(a)-2 of the Treasury
Regulations. Exchanger’s identification notice must:

 

 

 

(i) Be signed by the applicable Exchanger;

 

 

 

(ii) Be hand-delivered, mailed by United States mail, telecopied or otherwise
sent to Qualified Intermediary on or before the end of the Identification
Period;

 

 

 

(iii) Describe the potential Replacement Property with sufficient specificity so
as to comply with Treasury Regulation Section 1.1031(k)-1(c) or Treasury
Regulation Section 1.1031(k)-1(e); and

 

 

 

(iv) The potential Replacement Property identified must consist of either: (a)
no more than three properties in the aggregate, or (b) any number of properties
whose aggregate fair market value does not exceed 200% of the aggregate fair
market value of the Relinquished Properties involved in such Exchange.

Alternatively, each Exchanger will treat one or more Replacement Properties
received within the Identification Period for the relevant Relinquished
Property(ies) and matched by the applicable Exchanger with one or more
Relinquished Property(ies), as constituting an Exchange and as being identified
pursuant to Treasury Regulation Section 1.1031(k)-1(c)(1). Each such Exchange is
hereby deemed to be a separate Exchange for purposes of Section 1031. Each
Exchanger shall match such Replacement Property(ies) with Relinquished
Property(ies) for such Exchange on its internal books and records in accordance
with Section 1.1031(a)-2 of the Treasury Regulations and with the safe harbors
set forth in Sections 4.01 and 4.02 of Rev. Proc. 2003-39. URNA shall match
Replacement Property to be used in URNA’s trade or business with Relinquished
Property used in URNA’s trade or business. URNW shall match Replacement Property
to be used in URNW’s trade or business with Relinquished Property used in URNW’s
trade or business.

9

--------------------------------------------------------------------------------



          (b) Any identification by an Exchanger pursuant to Section 4.1(a)
hereof may be revoked by written notice from such Exchanger delivered to QI
prior to the end of the Identification Period.

          4.2 The Replacement Property Assignments. The procedures for acquiring
the Replacement Property for each Exchange shall be as follows:

          (a) On or before the date on which each Replacement Property Agreement
becomes binding on an Exchanger, each Exchanger shall assign its Rights
thereunder to Qualified Intermediary. Each Exchanger shall notify Qualified
Intermediary and each party to the Replacement Property Agreement of such
assignment and, thereafter, shall match such Replacement Property with the
Relinquished Property for such Exchange on its books and records. Qualified
Intermediary hereby accepts all such assignments in accordance with the terms of
this Agreement, and agrees to satisfy such Exchanger’s obligation to purchase
each Replacement Property only to the extent of the Qualified Proceeds and any
supplemental funds provided to Qualified Intermediary by the applicable
Exchanger pursuant to Section 6.1 hereof. All obligations of an Exchanger under
each Replacement Property Agreement, including, without limitation, all
representations, warranties, and covenants thereunder, shall remain the sole
obligations of such Exchanger.

          (b) Qualified Intermediary shall take all actions necessary to
consummate the acquisition of each Replacement Property in accordance with the
terms of the Replacement Property Agreement and the assignment thereof, and
Qualified Intermediary shall make a Cash Payment to the Transferee in the amount
of the purchase price for the Replacement Property as set forth in the
Replacement Property Agreement and as directed by Exchanger, provided that the
amount of such Cash Payment does not exceed the Qualified Proceeds then
available to Qualified Intermediary.

          Any disbursement hereunder directed by an Exchanger shall (if
otherwise permitted under the terms of this Agreement) be made by Qualified
Intermediary directing its bank to initiate an EFT, a check disbursement or
other authorized form of payment in order to withdraw from the Exchange Account
and transfer to one or more Disbursement Accounts on such day amounts are needed
to fund such disbursement. Qualified Intermediary shall not be required to
initiate an EFT or a check disbursement on the day directed by an Exchanger if
that day is a bank holiday at Qualified Intermediary’s Bank or a market holiday
at the major financial markets. The applicable Exchanger shall provide
disbursement instructions including Exchanger’s name, the Exchange Account
number, the Disbursement Account number, the name and account number of the
recipient, the name and ABA routing number of the recipient’s bank and the
amount to be transferred to the recipient. Qualified Intermediary is expressly
authorized to rely conclusively on the accuracy of the content of such
instructions, including the account numbers and ABA routing numbers identified
therein, which are the sole responsibility of such Exchanger.

10

--------------------------------------------------------------------------------



          (c) Each Exchanger and Qualified Intermediary intend that Qualified
Intermediary shall acquire its interest in each Replacement Property by
accepting an assignment of the Replacement Property Agreement as described
above, in accordance with Treasury Regulation Section 1.1031(k)-1(g)(4)(v).
Pursuant to each such assignment, Qualified Intermediary shall cause the
transfer of each Replacement Property from a Transferor to the applicable
Exchanger in a manner which does not require Qualified Intermediary to obtain
legal ownership or possession of any Replacement Property. In addition, each
Exchanger shall be solely responsible for processing all paperwork and
procedures related to (i) the transfer of ownership to the Replacement Property,
and (ii) any leasing arrangements with any relevant lessee, if applicable.

          4.3 Replacement Property Acquisitions. In connection with each
acquisition of a Replacement Property:

          (a) Qualified Intermediary shall cause to be delivered to the
applicable Exchanger ownership to and possession of each Replacement Property
pursuant to the forms of transfer instruments required by the Replacement
Property Agreement.

          (b) The amount which Qualified Intermediary will be required to pay to
a Transferor to acquire any Replacement Property for an Exchange will be limited
to the amount of the Qualified Proceeds for such Exchange, supplemented by any
funds provided to Qualified Intermediary by the applicable Exchanger pursuant to
Section 6.1 hereof. Qualified Intermediary shall have no responsibility or
liability with respect to any excess acquisition costs if the applicable
Exchanger does not provide Qualified Intermediary adequate funds pursuant to
Section 6.1 hereof, and Qualified Intermediary shall have no responsibility to
require the applicable Exchanger to provide such funds to Qualified
Intermediary. In the event the applicable Exchanger fails to provide such funds
to Qualified Intermediary, Qualified Intermediary shall have no obligation to
complete the acquisition of any Replacement Property hereunder.

ARTICLE V
ACCOUNTS

          5.1 Accounts.

          (a) Qualified Intermediary shall establish the Accounts during the
term of this Agreement. The purpose of the Accounts, the procedures with respect
to the collection, separation, consolidation, transfer and disbursement of funds
with respect to each Account, the procedures with respect to the payment for
Replacement Property, certain reporting requirements of the Exchangers, the
investment of funds on deposit in the Exchange Account and funds transfer
procedures with respect to the Accounts are described in greater detail in
Exhibit C.

          (b) As part of its assignment of the Relinquished Property Agreement
to Qualified Intermediary pursuant to Section 2.1 above, each Exchanger shall
designate the Asset Class(es) of the Relinquished Property to which the
Relinquished Property Agreement relates and as described in Exhibit A, and shall
instruct Qualified Intermediary as to the amount of the Qualified Proceeds to be
received pursuant to such Relinquished Property Agreement that is allocable to
Relinquished Property of each such Asset Class designated by such Exchanger.
Upon receipt of such instruction by the applicable Exchanger and of the
Qualified Proceeds from the Transferee, Qualified Intermediary shall deposit the
Qualified Proceeds into the Exchange Account as instructed by such Exchanger
hereunder.

11

--------------------------------------------------------------------------------



          (c) Any funds on deposit in the Accounts shall be invested in
Permitted Investments. Qualified Intermediary shall credit to the applicable
Account, on a periodic basis or at the time of closing of the account, the
interest or other similar return earned, if any, on funds on deposit in the
Accounts.

          (d) Qualified Intermediary shall disburse, in the form of ACH credits
or wire transfers, Qualified Proceeds from the Exchange Account to one or more
Disbursement Accounts for the acquisition of Replacement Property, as described
in Section 4.2 above and to make non-Qualified Disbursements. In connection with
any checks or EFT to be prepared and executed in accordance with this Section,
Qualified Intermediary may appoint any person (including, without limitation,
Exchanger as its agent for the limited purpose of preparing such checks and/or
verifying such EFT disbursement or transfer files, and may appoint any person
(including, without limitation, the person designated as its agent for the
purpose of preparing such checks and/or verifying such EFT disbursement or
transfer files) as its attorney-in-fact with full power and authority to execute
and deliver such checks and/or to verify the amounts of such EFT disbursement or
transfer files payable with funds on deposit in a Disbursement Account on behalf
of Qualified Intermediary pursuant to a revocable limited power of attorney in
the form attached as Exhibit E hereto.

          (e) The Exchange Account shall be a restricted account, and each
Exchanger shall have no right to pledge, borrow or otherwise obtain the benefits
of Qualified Proceeds held in such Account, except as provided in Section
3.2(ii) above, Article IV above and to the extent not inconsistent with Treasury
Regulation Section 1.1031(k)-1(g)(6). Upon a Disbursement Occurrence, funds, if
any, contained in the Exchange Account which no longer constitute Qualified
Proceeds shall be transferred to the applicable Exchanger.

          (f) All funds held in Accounts pursuant to this Agreement shall only
be transferred or disbursed upon the joint written (including electronic)
instruction of Qualified Intermediary and Exchanger. Nothing in this paragraph
shall be construed to permit a disbursement to be directed by either party
except to the extent permitted by Treasury Regulations Section
1.1031(k)-1(g)(6)), Section 5.02 of Rev. Proc. 2003-39 and Section 5.1(e)
hereof. Except in regard to the disbursement of Additional Subsidies for
Non-Qualified Disbursements, Exchanger’s consent to a transfer or disbursement
is intended solely to protect the integrity of Qualified Proceeds and Additional
Subsidies from disbursement in circumstances inconsistent with the terms of this
Agreement.

ARTICLE VI
CASH PAYMENTS AND TERMINATION EVENTS

          6.1 Cash Equalization Payment. If the Replacement Property Cost
(hereafter defined) for an Exchange exceeds the Qualified Proceeds for such
Exchange, then the applicable Exchanger shall provide Qualified Intermediary
with sufficient available funds at least 1 business day prior to the date upon
which the distribution is required. The “Replacement Property Cost” shall mean
the sum of all Cash Payments paid by Qualified Intermediary to a Transferor in
connection with the purchase of the Replacement Property for each Exchange,
including related fees and costs.

12

--------------------------------------------------------------------------------



          6.2 Termination Event. The obligations of Qualified Intermediary with
respect to each Exchange under this Agreement shall terminate upon the
expiration of the Exchange Period for such Exchange (a “Termination Event”).
Upon the occurrence of the Termination Event, Qualified Intermediary shall pay
to the applicable Exchanger the remaining Qualified Proceeds for such Exchange,
provided that no amounts are owed to Qualified Intermediary with respect to any
transaction described herein. Any amounts properly owed to third parties, or
properly reimbursable expenses, with respect to such Exchange shall be paid with
respect to such Exchange prior to any distribution to the applicable Exchanger.

          6.3 Transferor Defaults. If any Transferor defaults in its obligation
to transfer an interest in a Replacement Property to Qualified Intermediary,
Qualified Intermediary will take such action against the Transferor as directed
in writing by the applicable Exchanger, with the costs and expenses thereof
being paid solely by such Exchanger. In no event shall Qualified Intermediary be
personally liable for any cost or expenses of taking such action and in no event
shall Qualified Intermediary be required take, maintain or continue any action
against the Transferor unless the applicable Exchanger has first advanced any
costs or expenses related to such action.

ARTICLE VII
TERM

          7.1 Term. The term of this Agreement shall begin on the date first
written above and shall continue for thirty-six (36) months from the date
hereof. In addition, an Exchanger may terminate this Agreement with respect to
such Exchanger at any time after the end of the initial thirty-six (36) month
term, by providing not less than sixty (60) days’ prior written notice to QI.
The date which is the end of a thirty-six (36) month term (as may be renewed) or
sixty (60) days after the Exchanger’s notice as provided herein shall be called
the “Termination Date”. Upon any such termination, (i) this Agreement shall
remain in effect with respect to Qualified Proceeds relating to a sale to a
Transferee prior to the Termination Date and for which no Disbursement
Occurrence has taken place, (ii) any indemnities and obligations owing to QI
under this Agreement as of the Termination Date shall survive until satisfied or
otherwise terminated, (iii) termination of this Agreement shall not affect any
rights or obligations of the parties hereto under an Exchange that has not yet
been completed as of the Termination Date, and (iv) in the event that any party
hereto terminates this Agreement, such party shall not do so in a manner that
causes a pending Exchange not to qualify under Section 1031 or in a manner that
would violate Sections 1.1031(k)-1(g)(4)(ii) or (g)(6) of the Treasury
Regulations or Revenue Procedure 2003-39. Subject to the restrictions above,
upon the Termination Date, QI shall, at such time, and in satisfaction of QI’s
remaining obligations under this Agreement, pay, or cause to be paid, all funds
in any Account to the applicable Exchanger or such Exchanger’s designee.

13

--------------------------------------------------------------------------------



ARTICLE VIII
REPRESENTATIONS, WARRANTIES AND COVENANTS

          8.1 Representations and Warranties of QI. QI hereby represents and
warrants to each Exchanger as of the date hereof and throughout the term of this
Agreement and covenants, where applicable, with each Exchanger as follows:

 

 

 

          (i) Organization, Power, Standing, and Qualification. QI is a limited
liability company duly organized, validly existing, and in good standing under
the laws of the state of its formation, and QI has the requisite corporate power
and authority to carry on its business as it is presently being conducted, and
as it is intended and reasonably contemplated to be conducted under this
Agreement and as part of the LKE Programs, and to own and operate the property
and assets presently owned and operated by it, if any, and contemplated to be
owned and operated by it in the future. QI will only qualify to do business or
register as a sales and use tax vendor in those states requested in writing by
an Exchanger, and all costs and expenses of same shall be paid solely by such
Exchanger. QI shall at all times operate in a manner consistent with its
certificate of formation and its operating agreement.

 

 

 

          (ii) Corporate Power and Authority. QI has the corporate power and
authority to execute, deliver and perform this Agreement, to acquire the Rights
under the assignments set forth herein, and to otherwise perform its obligations
under this Agreement, including to effect the Exchanges contemplated hereby on
behalf of the Exchangers. The execution, delivery, and performance of this
Agreement and the consummation of each Exchange and the transactions related
thereto contemplated hereby have been duly authorized by all necessary corporate
action on the part of QI. This Agreement is a valid and binding obligation of
QI, enforceable in accordance with its terms.

 

 

 

          (iii) Validity of Contemplated Transactions. The execution, delivery,
and performance of this Agreement does not and will not (a) contravene any
provisions of the certificate of formation or operating agreement of QI, (b)
violate, conflict with, constitute a default under, cause the acceleration of
any payments pursuant to, or otherwise impair the good standing, validity, or
effectiveness of any agreement, contract, indenture, lease, or mortgage to which
QI is now, or may in the future be a party, (c) require any action by or in
respect of, or filing with, any governmental body, agency or official which has
not been obtained or (d) contravene, or constitute a default under, any
provision of applicable law or governmental regulation, rule, contract,
agreement, judgment, injunction, order, decree or other instrument binding upon
QI.

 

 

 

          (iv) Indebtedness and Liens. Except as expressly provided in this
Agreement, neither QI, nor any Person acting on behalf of or as an agent for QI,
has incurred or will incur any indebtedness for borrowed money, or guarantee any
obligations of any other Person, or pledge, assign, transfer, or otherwise
encumber (or permit or suffer to exist any lien or any other of the foregoing
encumbrances with respect to) its assets or any aspect of this Agreement
whatsoever, including the Rights assigned herein to QI by the Exchangers.

14

--------------------------------------------------------------------------------



 

 

 

          (v) Litigation and Compliance. There is no civil or criminal suit,
action, claim, arbitration, administrative, legal or other proceeding or
governmental investigation pending or, to the knowledge of QI, threatened
against QI or its officers or managers in such capacity nor has there been any
failure by QI or its officers or managers to comply with nor has there been any
violation of, or default with respect to, any issued or pending order, writ,
injunction, judgment or decree of any court or federal, state or local
department, official, commission, authority, board, bureau, agency or other
instrumentality against QI or its officers or managers in their capacity as, or
in connection with their capacity as, officers and managers of QI.

 

 

 

          (vi) Tax Advice. QI represents that at no time has it or its officers,
managers, shareholders, employees or agents made any representation or rendered
any advice with respect to the tax aspects of the Exchanges contemplated herein.

 

 

 

          (vii) No Consent. No consent of, action by or in respect of, approval
of or other authorization of, or registration, declaration or filing with, any
governmental authority or other Person is required for the valid execution and
delivery of this Agreement by QI or for the performance of any of QI’s
obligations hereunder.

 

 

 

          (viii) Solvency. Before and after giving effect to the transactions
contemplated by this Agreement, QI is solvent within the meaning of the
Bankruptcy Code and QI is not the subject of any voluntary or involuntary case
or proceeding seeking liquidation, reorganization or other relief with respect
to itself or its debt under any bankruptcy or insolvency law and no event of
bankruptcy has occurred with respect to QI.

 

 

 

          (ix) Ownership. All of the issued and outstanding interests of QI are
owned by Owner, and have been validly issued, are fully paid and non-assessable.
QI has no subsidiaries and owns no capital stock or any interest in any other
Person.

 

 

 

          (x) No Other Agreements. Other than as contemplated by this Agreement,
(i) QI is not a party to any contract or any agreement of any kind or nature and
(ii) QI is not subject to any obligations or liabilities of any kind or nature
in favor of any third party.

 

 

 

          (xi) Not a Disqualified Person. QI hereby represents and warrants to
each Exchanger that prior to, as of and after the date hereof and all of the
time that this Agreement is in force and effect, QI is not a disqualified person
within the meaning of such term as set forth in Section 1.1031(k)-1(k) of the
Treasury Regulations (a “Disqualified Person”), taking into account all
exceptions and exclusions therefrom. QI shall not knowingly cause QI to become a
Disqualified Person during the period commencing on the date hereof through the
Termination Date and, if any Exchange is pending after the Termination Date,
including the Exchange Period relating to the same.

15

--------------------------------------------------------------------------------



          8.2 Representations and Warranties of Owner. Owner hereby represents
and warrants to each Exchanger as of the date hereof and throughout the term of
this Agreement and covenants, where applicable, with each Exchanger as follows:

 

 

 

          (i) Organization, Power, Standing, and Qualification. Owner has been
duly organized and is in good standing and validly existing under the laws of
the state of its organization.

 

 

 

          (ii) Corporate Power and Authority. Owner has all necessary power and
authority to execute and deliver this Agreement and to perform its obligations
under this Agreement. Owner has duly authorized, executed and delivered this
Agreement. This Agreement is a valid and binding obligation of Owner,
enforceable in accordance with its terms.

 

 

 

          (iii) Validity of Contemplated Transactions. The execution, delivery,
and performance of this Agreement does not and will not (a) contravene any
provisions of the certificate of incorporation or bylaws of Owner, (b) violate,
conflict with, constitute a default under, cause the acceleration of any
payments pursuant to, or otherwise impair the good standing, validity, or
effectiveness of any agreement, contract, indenture, lease, or mortgage to which
Owner is now, or may in the future be a party, (c) require any action by or in
respect of, or filing with, any governmental body, agency or official which has
not been obtained or (d) contravene, or constitute a default under, any
provision of applicable law or governmental regulation, rule, contract,
agreement, judgment, injunction, order, decree or other instrument binding upon
Owner.

 

 

 

          (iv) Litigation and Compliance. There is no civil or criminal suit,
action, claim, arbitration, administrative, legal or other proceeding or
governmental investigation pending or, to the knowledge of Owner, threatened
against Owner or its officers or managers in such capacity nor has there been
any failure by Owner or its officers or managers to comply with nor has there
been any violation of, or default with respect to, any issued or pending order,
writ, injunction, judgment or decree of any court or federal, state or local
department, official, commission, authority, board, bureau, agency or other
instrumentality against Owner or its officers or managers in their capacity as,
or in connection with their capacity as, officers and managers of Owner.

 

 

 

          (v) Not a Disqualified Person. Owner shall not cause QI to become a
Disqualified Person during the period commencing on the execution date hereof
through and including the date of transfer of any Replacement Property to such
Exchanger as part of its LKE Program.

 

 

 

          (vi) No Consents. No consent of, action by or in respect of, approval
of or other authorization of, or registration, declaration or filing with, any
governmental authority or other Person is required for the valid execution and
delivery of this Agreement by Owner or for the performance of any of Owner’s
obligations hereunder.

 

 

 

          (vii) Ownership of QI. QI is wholly owned by Owner.

16

--------------------------------------------------------------------------------



          8.3 Representations and Warranties of each Exchanger. Each Exchanger,
severally and not jointly, hereby represents and warrants to QI as of the date
hereof and on the date of each of the transactions described in Article II,
Article III, Article IV and Article V hereof and covenants, where applicable,
with QI as follows:

 

 

 

          (i) Organization, Power, Standing, and Qualification. Each Exchanger
is a corporation duly organized, validly existing, and in good standing under
the laws of the state of its incorporation and has the requisite corporate power
and authority to carry on its business as it has been conducted in the past and
is presently being conducted.

 

 

 

          (ii) Corporate Power and Authority. Each Exchanger has the corporate
power and authority to execute, deliver and perform this Agreement, to sell the
Relinquished Property, and to acquire the Replacement Property and to otherwise
perform its obligations under this Agreement including the Exchanges and the
transactions related thereto contemplated hereby. The execution, delivery, and
performance of this Agreement and the consummation of the transactions
contemplated hereby have been duly authorized by all necessary corporate action
on the part of each Exchanger. This Agreement is a valid and binding obligation
of each Exchanger, enforceable in accordance with its terms.

 

 

 

          (iii) Validity of Contemplated Transactions. The execution, delivery,
and performance of this Agreement and the consummation of the transactions
contemplated hereby do not and will not (i) contravene any provision of the
certificate of incorporation or bylaws of such Exchanger, (ii) violate, conflict
with, constitute a default under, cause the acceleration of any payments
pursuant to, or otherwise impair the good standing, validity or effectiveness of
the transfer of any Relinquished Property or the acquisition of Replacement
Property, where applicable, or any material indenture, material mortgage,
material contract, material commitment or material agreement to which each
Exchanger is a party or by which it is bound, or (iii) violate any provision of
any law, rule, regulation, order, permit or license to which such Exchanger is
subject, which in the case of clauses (ii) and (iii) above, either would, in the
aggregate, reasonably be expected to have a material adverse effect or would, in
the aggregate, reasonably be expected to have a material adverse effect on the
legality, validity or enforceability of this Agreement or such Exchanger’s
ability to perform its obligations hereunder.

 

 

 

          (iv) Litigation and Compliance. There is no material suit, action,
claim, arbitration, administrative or legal or other proceeding or governmental
investigation pending or, to the reasonable knowledge of each Exchanger,
threatened against such Exchanger that is related to this Agreement that may
affect such Exchanger’s ability to perform under this Agreement or that may
adversely affect QI, nor has there been any failure by such Exchanger to comply
with, nor has there been any violation of, or default with respect to, any
order, writ, injunction, judgment or decree of any court or federal, state or
local department, official, commission, authority, board, bureau, agency or
other instrumentality issued or pending against such Exchanger that is related
to this Agreement.

17

--------------------------------------------------------------------------------



 

 

 

          (v) Legal or Tax Advice. Each Exchanger acknowledges that neither QI
nor any employee, officer, managers, agent, principal or affiliate of QI has
given any legal or tax advice nor made representations regarding the legal or
tax consequences of its LKE Program. Each Exchanger further acknowledges that it
has been advised to seek independent legal and tax advice regarding its LKE
Program, regarding whether any Relinquished Property and Replacement Property
are like-kind under Sections 1.1031(a)-2 and 1.1031(k)-1 of the Treasury
Regulations and to have this Agreement reviewed and approved by independent
counsel. Each Exchanger represents and warrants to QI that it has consulted with
and is relying on its own attorney or tax advisor regarding the requirements for
a like-kind exchange under Section 1031, and the legal and tax consequences of
the transactions contemplated by this Agreement. Each Exchanger further
acknowledges that it has relied solely upon the specific advice and judgment of
their own independent attorneys and/or tax advisors and that it has not relied
upon any written materials provided to Exchangers by QI or by any of QI’s agents
or employees or upon any conversations with or upon any general information
about exchanges provided by QI or by its agents or employees. Each Exchanger
shall be solely responsible for all of the legal and tax incidences of the
transactions contemplated by this Agreement, including compliance with any
temporal requirements hereunder or under Section 1031.

 

 

 

          (vi) No Consents. No consent of, action by or in respect of, approval
or other authorization of, or registration, declaration or filing with, any
governmental authority or other Person is required in connection with a valid
execution and delivery of this Agreement by such Exchanger or for the
performance of any of such Exchanger’s obligations hereunder, other than such
consents, approvals, authorizations, registrations, declarations or filings as
shall have been obtained by such Exchanger on or prior to the date hereof.

          8.4 Maintenance of Separate Existence. To the extent allowable under
Generally Accepted Accounting Principles for entities that are part of
consolidated groups, QI covenants and agrees that it shall do all things
necessary to continue to be readily distinguishable from Owner and its
affiliates and maintain its corporate existence separate and apart from that of
Owner and its affiliates including, without limitation, (i) practicing and
adhering to organizational formalities, such as maintaining appropriate books
and records; (ii) observing all organizational formalities in connection with
all dealings between itself and Owner, and the affiliates or any unaffiliated
entity with respect to Owner; (iii) observing all procedures required by its
certificate of formation, its operating agreement and the laws of the state of
its formation; (iv) acting solely in its name and through its duly authorized
officers or agents in the conduct of its businesses; (v) managing its business
and affairs by or under the direction of its managers; (vi) ensuring that its
board of managers duly authorizes all of its actions; (vii) maintaining at least
one manager who is an independent manager; (viii) [intentionally omitted]; (ix)
not (A) having or incurring any indebtedness to Owner or its affiliates; (B)
guaranteeing or otherwise becoming liable for any obligations of Owner or its
affiliates; (C) having obligations guaranteed by Owner or its affiliates; (D)
holding itself out as responsible for debts of Owner or its affiliates or for
decisions or actions with respect to the affairs of Owner or its affiliates; (E)
operating or purporting to operate as an integrated, single economic unit with
respect to Owner, its affiliates or any unaffiliated entity thereof; (F) seeking
to obtain credit or incur any obligation to any third party based upon the
assets of Owner, its affiliates or any unaffiliated entity thereof; (G) induce
any such third party to reasonably rely on the creditworthiness of Owner, its
affiliates or any unaffiliated entity thereof; and (H) being directly or
indirectly named as a direct or contingent beneficiary or loss payee on any
insurance policy of Owner, its affiliates or any unaffiliated entity thereof;
(x) maintaining its deposit and other bank accounts and all of its assets
separate from those of any other Person; (xi) maintaining its financial records
separate and apart from those of any other Person; (xii) not suggesting in any
way, within its financial statements, that its assets are available to pay the
claims of creditors or Owner, its affiliates or any unaffiliated entity thereof;
(xiii) compensating all its employees, officers, consultants and agents for
services provided to it by such Persons out of its own funds pursuant to a
shared services agreement; (xiv) maintaining office space separate and apart
from that of Owner and its affiliates and a telephone number separate and apart
from that of Owner and its affiliates; (xv) conducting all oral and written
communications, including, without limitation, letters, invoices, purchase
orders, contracts, statements, and applications solely in its own name; (xvi)
having separate stationery from Owner, its affiliates or any unaffiliated entity
thereof; (xvii) accounting for and managing all of its liabilities separately
from those of Owner and its affiliates; (xviii) allocating, on an arm’s-length
basis, all shared corporate operating services, leases and expenses, including,
without limitation, those associated with the services of shared consultants and
agents and shared computer and other office equipment and software; and
otherwise maintaining an arm’s-length relationship with Owner and each of its
affiliates; (xix) refraining from filing or otherwise initiating or supporting
the filing of a motion in any bankruptcy or other insolvency proceeding
involving Owner to substantively consolidate Owner with an affiliate or
unaffiliated entity thereof; (xx) remaining solvent and assuring adequate
capitalization for the business in which it is engaged and (xxi) conducting all
of its business (whether written or oral) solely in its own name so as not to
mislead others as to the identity of Owner or its affiliates.

18

--------------------------------------------------------------------------------



          In addition, the certificate of formation of QI shall provide that (a)
QI shall have at all times at least one manager who is an independent manager
(the “Independent Manager”), each of whom is not and never was (i) a
stockholder, member, partner, director, manager, officer, employee, affiliate,
associate, creditor or independent contractor of any of Owner, URNA or URNW or
any of their respective affiliates or associates (excluding, however, any
service provided by a person engaged as an “independent” manager or director, as
the case may be) or (ii) any person owning directly or beneficially any
outstanding shares of common stock of any of Owner, URNA or URNW or any of their
respective affiliates, or a stockholder, director, manager, officer, employee,
affiliate, associate, creditor or independent contractor of such beneficial
owner or any of such beneficial owner’s affiliates or associates, or (iii) a
member of the immediate family of any person described above and (b) QI may not
without such Independent Manager’s consent (1) institute proceedings to be
adjudicated bankrupt or insolvent, (2) consent to the institution of bankruptcy
or insolvency proceedings against it, (3) file a petition seeking, or consent
to, reorganization or relief under any applicable federal or state law relating
to bankruptcy, (4) consent to the appointment of a receiver, liquidator,
assignee, trustee, sequestrator (or other similar official) of QI or a
substantial part of its property, (5) make any assignment for the benefit of
creditors, (6) admit in writing its inability to pay its debts generally as they
become due or (7) take any corporate action in furtherance of any such action.

          8.5 Mergers. QI will not merge or consolidate with or into any other
Person unless QI complies with Section 10.8.

          8.6 Organizational Documents. QI will not amend any of its
organizational documents, including its certificate of formation and operating
agreement unless such amendment is approved by all of its managers, including
its Independent Manager.

19

--------------------------------------------------------------------------------



          8.7 No Other Agreements. QI will not enter into or be a party to any
agreement or instrument other than this Agreement and any documents and
agreements incidental thereto or entered into as contemplated herein.

          8.8 Other Business; Exclusivity. QI will not engage in any business or
enterprise or enter into any transaction other than the making of Exchanges
pursuant to this Agreement, the related exercise of its rights as Qualified
Intermediary hereunder, the incurrence and payment of ordinary course operating
expenses and other activities related to or incidental to either of the
foregoing.

          8.9 Records. QI agrees that it will monitor and keep detailed and
accurate records of the transactions carried out pursuant to this Agreement,
including without limitation the dollar amounts involved in each of such
transactions. Such records shall include, but shall not be limited to,
information concerning the date of each transfer of Relinquished Property to a
Transferee and the date of each receipt of Replacement Property from a
Transferor. Such records shall be maintained in accordance with recognized
accounting practices and in such a manner so as they may be readily audited. All
such records will be available for inspection by each Exchanger, or its
designated representatives, upon such Exchanger’s request, at reasonable,
mutually agreeable times, while this Agreement remains in force. After
expiration, termination or cancellation of this Agreement, at the applicable
Exchanger’s expense (which expenses shall be reasonable and approved by such
Exchanger), QI shall continue to maintain such records, and to allow such
Exchanger to audit or inspect the records, until such time as such Exchanger
notifies QI that the records are no longer required. QI shall cooperate with the
applicable Exchanger, or its designated representatives, in the conduct of any
such inspection. Notwithstanding anything set forth above, unless otherwise
requested by an Exchanger, the records relating to any particular day’s
activities may be destroyed at any time after the date which is ten (10) years
from the date such record was originated.

          8.10 Consequential Damages. Each Exchanger agrees that under no
circumstances shall Qualified Intermediary be liable for punitive, exemplary,
contract or consequential damages, or for any lost profits incurred by such
Exchanger or for any income taxes, interest or penalties incurred by such
Exchanger.

          8.11 No Personal Liability. The parties hereto agree that no director,
manager, officer, employee, member, shareholder or agent of any party to this
Agreement shall have any personal liability under or in connection with this
Agreement.

          8.12 Indemnification of Qualified Intermediary.

          (a) Each Exchanger, severally and not jointly, shall defend, indemnify
and hold harmless Qualified Intermediary and Qualified Intermediary’s managers,
officers, shareholders, employees, successors and assigns from and against any
claim, investigation, proceeding or suit in connection with any transaction
hereunder including, without limitation, costs and expenses of defending or
settling disputed claims at litigation or on appeal, and attorney’s fees
incurred by Qualified Intermediary, that arise from or in connection with:

20

--------------------------------------------------------------------------------



 

 

 

 

(i)

Any representation, warranty, covenant, obligation or liability of such
Exchanger or any third party relating to the Relinquished Property or the
Replacement Property, or the acquisition or conveyance in accordance with the
Relinquished Property Agreement or Replacement Property Agreement, including,
without limitation, any claim relating to hazardous or toxic substances, any
claim arising from Qualified Intermediary’s acquisition of property as requested
by such Exchanger, any claim relating to the use of the Relinquished Property or
Replacement Property, any claim arising from Qualified Intermediary’s entering
into a lease or other contract as requested by such Exchanger, any claim arising
from Qualified Intermediary’s entering into a Replacement Property Agreement as
requested by such Exchanger, any claim or allegation by Transferor, Transferee,
or any lender, lien holder or other third party connected with the Relinquished
Property or the Replacement Property; and

 

 

 

 

(ii)

Qualified Intermediary’s performance of any of its duties, responsibilities or
obligations in accordance with this Agreement.

          (b) Notwithstanding any conflicting term or provision of this
Agreement, each Exchanger’s indemnification of Qualified Intermediary hereunder
and the related covenants and obligations in this Agreement will be unavailable
with respect to any claim caused by Qualified Intermediary’s willful misconduct,
gross negligence or breach of its duties or responsibilities under this
Agreement.

          8.13 Exchangers’ Responsibilities. Without prejudice to any other
limitation on Qualified Intermediary’s duties or responsibilities under this
Agreement, with respect to its LKE Program, each Exchanger (and not Qualified
Intermediary) shall be solely responsible and liable for:

          (a) The sufficiency, accuracy or validity of any document or
instrument arising from or relating to the Relinquished Property Agreement or
the Replacement Property Agreement including any ownership or registration
documents for the Relinquished Property and the Replacement Property;

          (b) The identity, authority or rights of any person or entity signing
any document or instrument, unless such document or instrument shall be signed
by or on behalf of Qualified Intermediary;

          (c) Any act or omission of Qualified Intermediary unless the act of
omission constitutes Qualified Intermediary’s willful misconduct, gross
negligence or a breach of its duties or responsibilities under this Agreement;

          (d) Risk of loss or damage to the Relinquished Property, the
Replacement Property and all other property received or transferred by Qualified
Intermediary under this Agreement, by casualty, act of God, or otherwise;

21

--------------------------------------------------------------------------------



          (e) The determination of whether any particular item of personal
property is “like kind” or “like class,” the segregation or identification of
any units of personal property into separate Exchanges, and the determination of
any gain to be recognized by such Exchanger in any Exchange;

          (f) The form and sufficiency of any identification of Replacement
Property made by such Exchanger (including any internal “matching” procedure
employed by Exchanger); and

          (g) The federal, state and local tax consequences of the transactions
contemplated by this Agreement.

          8.14 Reimbursements to Qualified Intermediary. If Qualified
Intermediary makes any advances or incurs any expenses in connection with its
responsibilities hereunder, each Exchanger shall pay an amount to Qualified
Intermediary equal to the amount of all such advances or expenses, plus interest
at a rate not to exceed the then current prime rate.

          8.15 No Unlawful Actions. Qualified Intermediary is not required to
sign any agreement or participate in any transaction that, in the sole opinion
of Qualified Intermediary, would require Qualified Intermediary to engage in any
unlawful or fraudulent action.

          8.16 Confidentiality. (a) QI shall keep confidential, and cause its
affiliates and its and their officers, managers, employees and advisors to keep
confidential, all information relating to each Exchanger (the “Confidential
Information”), except as required by law or administrative process or as
provided for in this Agreement and except for information that is available to
the public as of the date of this Agreement or thereafter becomes available to
the public other than as a result of a breach of this Section 8.16.

          (b) Notwithstanding anything to the contrary set forth in Section
8.16(a), (i) QI may disclose any of the Confidential Information provided by an
Exchanger to any bank or other governmental regulatory authority having
jurisdiction over QI upon the request of the regulatory authority without having
to provide such Exchanger with notice of any kind and (ii) in the event that QI
is requested or required (by oral questions, interrogatories, requests for
information or documents, subpoena, civil investigative demand or similar
process) to disclose any Confidential Information, it is agreed that QI will, if
reasonably practicable and to the extent permitted by law, provide such
Exchanger with prompt notice of such request or requirement so that such
Exchanger may seek an appropriate protective order or waive compliance by QI
with the provisions of this Agreement, and if, in the absence of such protective
order or the receipt of such waiver hereunder, QI is nonetheless, in the opinion
of QI’s counsel, legally required to disclose such Confidential Information or
else stand liable for contempt or suffer other censure or penalty, QI may
disclose such information without liability hereunder, provided, however, that
QI shall disclose only that portion of such Confidential Information which it is
legally required to disclose.

22

--------------------------------------------------------------------------------



ARTICLE IX
DIRECT TRANSFER OF OWNERSHIP

          9.1 Direct Transfer of Legal Ownership. For purposes of this
Agreement, QI shall be considered to have (1) acquired Relinquished Property
from an Exchanger and transferred it to Transferee where the Relinquished
Property is transferred by such Exchanger directly to the Transferee pursuant to
the relevant Relinquished Property Agreement, and (2) acquired Replacement
Property from the Transferor and transferred it to the applicable Exchanger
where the Replacement Property is transferred by the Transferor directly to the
applicable Exchanger pursuant to the relevant Replacement Property agreement, in
each case as provided by Treasury Regulations Sections 1.1031(k)-1(g)(4)(iv) and
(v).

          9.2 No Actual Transfer to United Rentals Exchange LLC. Each Exchanger
and QI agree that, notwithstanding the deemed transactions described in Section
9.1, each Relinquished Property shall be transferred directly from an Exchanger
to a Transferee and each Replacement Property shall be transferred directly from
the applicable Transferor to an Exchanger, as the case may be. As a result, QI
shall not (1) take actual or constructive possession of, (2) hold legal
ownership to, or (3) be the registered or beneficial owner of any Relinquished
Property or Replacement Property.

ARTICLE X
MISCELLANEOUS PROVISIONS

          10.1 Survival of Warranties. All representations, warranties and
indemnities set forth herein or otherwise made pursuant to this Agreement will
survive and remain in effect for a period of two years following the termination
of this Agreement.

          10.2 Attorney’s Fees. If any legal action or proceeding is commenced
by any party in order to enforce this Agreement or any provision of this
Agreement or in connection with any alleged dispute, breach, default or
misrepresentation in connection with any provision in this Agreement, the
prevailing party will be entitled to recover reasonable attorneys’ fees and
costs incurred in connection with that action or proceeding, including costs of
pursuing or defending any legal action, discovery or negotiation and preparation
of any settlement arrangements, in addition to any other relief as may be
granted.

          10.3 Entire Agreement. This Agreement constitutes the entire Agreement
between the parties and supersedes any contemporaneous or previous written or
oral agreements, representations or undertakings concerning the matters and
arrangements provided for in this Agreement. No supplement, modification or
amendment to this Agreement will be binding unless signed by all parties to this
Agreement. A waiver of any provision of this Agreement will not be considered a
waiver of any other provision, whether or not similar, nor will any waiver on
one occasion constitute a continuing or permanent waiver.

          10.4 Notices. Any request, notice or other communication to be given
under this Agreement must be in writing and delivered personally or by
messenger, private mail, courier service, facsimile or sent by registered,
certified mail, return receipt requested, or postage prepaid, as follows:

23

--------------------------------------------------------------------------------



 

 

 

To Exchangers:

 

 

 

United Rentals (North America), Inc.

 

5 Greenwich Office Park

 

Greenwich, CT 06830

 

Attention: Treasurer or Assistant Treasurer

 

Tel. No.: (203) 618-7202

 

Facsimile No.: (203) 622-4325

 

 

 

United Rentals Northwest, Inc.

 

5 Greenwich Office Park

 

Greenwich, CT 06830

 

Attention: Treasurer or Assistant Treasurer

 

Tel. No.: (203) 618-7202

 

Facsimile No.: (203) 622-4325

 

 

 

To Qualified Intermediary:

 

 

 

United Rentals Exchange, LLC

 

c/o IPX1031 LLC

 

171 N. Clark St., 4th Floor

 

Chicago, IL 60601

 

Attention: Pierre W. Priestley, Vice President

 

Phone: (866) 289-1031

 

Facsimile: (312) 214-3719

 

Email: pierre.priestley@ipx1031.com

All notices will be considered effective (i) upon receipt if delivered
personally or by messenger or private mail courier, (ii) on the business day of
successful transmission by facsimile, or (iii) otherwise on the third business
day after deposit in the U.S. mail.

          10.5 Headings. Captions of the articles and sections of this Agreement
are for convenience only and must not be interpreted or construed to explain,
modify, amplify or aid in the interpretation, construction or meaning of any
provision of this Agreement.

          10.6 Governing Law, Venue, Jury Trial Waiver.

                    (a) GOVERNING LAW AND VENUE. THIS AGREEMENT AND ALL MATTERS
ARISING OUT OF OR RELATING IN ANY WAY TO THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS. VENUE SHALL BE IN ANY STATE OR FEDERAL COURT WITHIN
THE STATE OF NEW YORK.

24

--------------------------------------------------------------------------------



                    (b) JURY TRIAL WAIVER. EACH EXCHANGER AND QI HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVE THEIR RIGHT TO TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING ARISING FROM THE SUBJECT MATTER OF THIS AGREEMENT,
INCLUDING ANY COUNTERCLAIM THERETO.

          10.7 No Assignment. No assignment of any right or interest or
delegation of any duty, responsibility or obligation under this Agreement may be
made, in whole or in part, by any party without the prior written consent of the
other party, which consent must not be unreasonably withheld. The
representations, warranties, covenants, obligations and indemnifications of each
Exchanger made or given by each Exchanger and contained in this Agreement are
for the sole benefit of Qualified Intermediary and may not be relied upon by any
other party. This Agreement, and the rights, duties and obligations under this
Agreement may not be sold, assigned or otherwise conveyed by Qualified
Intermediary to any other party without the prior written consent of each
Exchanger, which consent must not be unreasonably withheld; provided that any
assignment by the Qualified Intermediary or any transfer of any interest in this
Agreement by the Qualified Intermediary, whether by merger or acquisition or
otherwise shall only be effective if the successor or surviving entity (x) is a
bankruptcy-remote, special purpose entity organized under the laws of any state
of the United States and is not an affiliate of URNA or URNW (y) has organic
documents that comply with the provisions set forth in Section 8.4 hereof and
(z) expressly agrees in writing to abide by the terms of this Agreement. Subject
to the foregoing, this Agreement is binding upon and shall continue to the
benefit of each party to this Agreement and its respective heirs, legal
representatives, successors and assigns.

          10.8 Additional Documents. The parties shall execute any additional
documents reasonably necessary to effectuate the provisions and purposes of this
Agreement.

          10.9 Counterparts. This Agreement may be executed in one or more
counterparts, including facsimile copies, each of which will be considered to be
an original. All those counterparts together will constitute the same
instrument, which may be sufficiently evidenced by one counterpart. The signing
of this Agreement at different times and places by the parties will not affect
the validity of this Agreement.

          10.10 No Agency. Qualified Intermediary is not acting as the agent of
each Exchanger in this Agreement. No agency, partnership or joint venture of any
kind is, or is intended to be, created by or under this Agreement.

          10.11 Construction. This Agreement shall be construed simply,
according to its fair meaning and not strictly for or against either party. The
Recitals set forth on the first page of this Agreement are incorporated into
this Agreement.

          10.12 Fees and Notice of Withdrawals.

 

 

 

 

(a)

Fees. Each Exchanger shall pay to Qualified Intermediary certain fees in
accordance with the Fee Letter.

 

 

 

 

(b)

Notice of Withdrawals from Exchange Account. Qualified Intermediary requires at
least one (1) full business days’ prior notice for withdrawal of funds on
deposit with Qualified Intermediary.

25

--------------------------------------------------------------------------------



          10.13 Severability; Interpretation. If any provision of this Agreement
is held illegal, invalid or unenforceable in a jurisdiction, this Agreement
will, in such circumstances, be deemed modified in such jurisdiction to the
extent necessary to render enforceable the provisions hereof, and such
illegality, invalidity or unenforceability will not affect any other provision
of this Agreement in any other jurisdiction. It is the intent of the parties
hereto that this Agreement comply with the requirements for like-kind exchanges
pursuant to Section 1031 and the regulations thereunder and for a like-kind
exchange program pursuant to Revenue Procedure 2003-39. To the greatest extent
possible, the provisions of this Agreement shall be interpreted in a manner
consistent with such intent.

          10.14 Strict Performance. The failure of any party to insist upon
strict performance of any of the terms or conditions of this Agreement will not
constitute a waiver of any of its rights hereunder, provided that any provision
may be waived by the party intended to benefit therefrom by a written instrument
signed by such party.

          10.15 Electronic Signature. In the satisfaction of their respective
obligations and the exercise of their respective rights under this Agreement and
any related documents and/or agreements, to include bills of sale, each party
hereto is, and hereby agrees to be, bound (as though duly authorized, notarized,
and sealed original signatures were affixed to a document) by any evidence of
consent, approval, authorization and/or agreement such party transmits or causes
to be transmitted by electronic means, including but not limited to: downloading
and/or transmitting of information via e-mail; facsimile; and the internet or
similar electronic transmission. Though in no way a pre-requisite to being so
bound and obligated, the parties hereto further agree, upon the request of any
other party, to use their respective best efforts to confirm any such electronic
transmission (other than with respect to routine consents, approvals or
authorizations) by thereafter delivering or making available to the other
parties, an original paper counterpart with an ink signature.

26

--------------------------------------------------------------------------------



          10.16 No Petitions. Each of the Exchangers hereby covenants and agrees
that, prior to the date which is one year and one day after the payment in full
of all amounts due pursuant to (i) the Credit Agreement dated as of June 9, 2008
(as amended, restated, amended and restated, supplemented, refinanced in whole
or in part or otherwise modified from time to time, the “Credit Agreement”),
among United Rentals Inc., United Rentals (North America), Inc., the other U.S.
Borrowers (as such term is defined in the Credit Agreement), the Canadian
Borrowers (as such term is defined in the Credit Agreement), the Specified Loan
Borrower (as such term is defined in the Credit Agreement), the Guarantors (as
such term is defined in the Credit Agreement), Bank of America, N.A., as Agent,
and the lenders party thereto and (ii) the Receivables Purchase Agreement dated
May 31, 2005 (as amended, restated, amended and restated, supplemented,
refinanced in whole or in part or otherwise modified from time to time, the
“RPA”) among United Rentals Receivables LLC II, United Rentals, Inc., Atlantic
Asset Securitization Corp., Liberty Street Funding Corp., Calyon New York
Branch, and the Bank Of Nova Scotia, it will not institute against, or join any
other Person in instituting against, QI, any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or other similar proceeding
under the laws of the United States or any state of the United States. In the
event that any of the Exchangers takes action in violation of this Section
10.16, QI agrees that it shall file an answer with the bankruptcy court or
otherwise properly contest the filing of such a petition by such Exchanger,
against QI or the commencement of such action and raise the defense that such
Exchanger, has agreed in writing not to take such action and should be estopped
and precluded therefrom and such other defenses, if any, as its counsel advises
that it may assert. This Section 10.16 shall survive the termination of the
Agreement.

[signature page follows]

27

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the parties have duly executed and delivered this
Agreement as of the day and year first above written.

QUALIFIED INTERMEDIARY:

          UNITED RENTALS EXCHANGE, LLC, a Delaware limited liability company, as
Qualified Intermediary

 

 

 

 

 

By:

/s/ Pierre W. Priestley

 

 

 

--------------------------------------------------------------------------------

 

 

Its:

Vice President 

 

 

 

--------------------------------------------------------------------------------

 

OWNER:

          IPX1031 LLC, a Delaware limited liability company, as Owner

 

 

 

 

 

By:

/s/ Pierre W. Priestley 

 

 

 

--------------------------------------------------------------------------------

 

 

Its:

Vice President

 

 

 

--------------------------------------------------------------------------------

 

EXCHANGERS:

          UNITED RENTALS (NORTH AMERICA), INC. a Delaware corporation, as an
Exchanger

 

 

 

 

 

By:

/s/ Irene Moshouris

 

 

 

--------------------------------------------------------------------------------

 

 

Its:

Vice President - Treasurer

 

 

 

--------------------------------------------------------------------------------

 

          UNITED RENTALS NORTHWEST, INC. an Oregon corporation, as an Exchanger

 

 

 

 

 

By:

/s/ Irene Moshouris

 

 

 

--------------------------------------------------------------------------------

 

 

Its:

Vice President - Treasurer

 

 

 

--------------------------------------------------------------------------------

 

28

--------------------------------------------------------------------------------



Exhibit A

The asset classes, or combination thereof, described below have been designated
as Relinquished Property and Replacement Property and are subject to the terms
and conditions of this Master Exchange Agreement dated as of 1/1/2009.

The Relinquished Property shall consist of assets sold after 12/31/2008 where
the assets are:

 

 

 

 

·

Non-bulk, serialized rental equipment and serialized transportation assets used
in the Exchanger’s trade or business where the Exchanger is considered the owner
for tax purposes as of 1/1/2009; and

 

 

 

 

·

Non-bulk, serialized rental equipment and serialized transportation assets used
in the Exchanger’s trade or business where the Exchanger is considered the owner
for tax purposes and the equipment or asset was acquired by the Exchanger
subsequent to 12/31/2008.

 

 

 

The Replacement Property shall consist of:

 

 

·

All non-bulk, serialized rental equipment and serialized transportation assets
used in the Exchanger’s trade or business where the Exchanger is considered the
owner for tax purposes and the equipment or asset was acquired by the Exchanger
subsequent to 12/31/2008.

These asset classes include:

 

 

Rev. Proc. 87-56 Category and Category Description

00.241

Light general purpose trucks

00.242

Heavy general purpose trucks

00.26

Tractor units for use over the road

00.27

Trailers and trailer mounted containers

NAICS Category and Description

332213

Saw Blade and Handsaw Manufacturing

332420

Metal Tank (Heavy Gauge) Manufacturing

333112

Lawn and Garden Tractor and Home Lawn and Garden Equipment Manufacturing

333120

Construction Machinery Manufacturing

333415

Air-Conditioning and Warm Air Heating Equipment and Commercial and Industrial
Refrigeration Equipment Manufacturing

333911

Pump and Pumping Equipment Manufacturing

333912

Air and Gas Compressor Manufacturing

333922

Conveyor and Conveying Equipment Manufacturing

333924

Industrial Truck, Tractor, Trailer, and Stacker Machinery Manufacturing

333991

Power-Driven Hand tool Manufacturing

333992

Welding and Soldering Equipment Manufacturing

335311

Power, Distribution, and Specialty Transformer Manufacturing

335312

Motor and Generator Manufacturing

339932

Game, Toy, and Children’s Vehicle Manufacturing

29

--------------------------------------------------------------------------------



Exhibit B

 

 

 

 

 

BANK

 

ACCOUNT

 

ACCOUNT TYPE

Bank of America

 

 

 

Exchange Account

Bank of America

 

 

 

Disbursement Account

Associated

 

 

 

Collection Account

Associated

 

 

 

Collection Account

Bank of America

 

 

 

Collection Account

Bank of America

 

 

 

Collection Account

Bank of America

 

 

 

Collection Account

Bank of America

 

 

 

Collection Account

Bank of America

 

 

 

Collection Account

Bank of America

 

 

 

Collection Account

Bank of America

 

 

 

Collection Account

Bank of America

 

 

 

Collection Account

Bank of America

 

 

 

Collection Account

Bank of America

 

 

 

Collection Account

Bank of America

 

 

 

Collection Account

Bank of America

 

 

 

Collection Account

Bank of America

 

 

 

Collection Account

Bank of America

 

 

 

Collection Account

Bank of America

 

 

 

Collection Account

Bank of America

 

 

 

Collection Account

Bank of America

 

 

 

Collection Account

Bank of New York

 

 

 

Collection Account

Bank of New York

 

 

 

Collection Account

Comerica

 

 

 

Collection Account

Comerica

 

 

 

Collection Account

Comerica

 

 

 

Collection Account

East Dubuque Savings Bank

 

 

 

Collection Account

Fifth Third

 

 

 

Collection Account

Fifth Third

 

 

 

Collection Account

JP Morgan Chase

 

 

 

Collection Account

JP Morgan Chase

 

 

 

Collection Account

M&T

 

 

 

Collection Account

M&T

 

 

 

Collection Account

Regions Bank

 

 

 

Collection Account

Regions Bank

 

 

 

Collection Account

Wachovia

 

 

 

Collection Account

Wachovia

 

 

 

Collection Account

Wachovia

 

 

 

Collection Account

Wachovia

 

 

 

Collection Account

Wachovia

 

 

 

Collection Account

Wells Fargo

 

 

 

Collection Account

Wells Fargo

 

 

 

Collection Account

30

--------------------------------------------------------------------------------



Exhibit C

1.0 Accounts. As described in Article 5 of this Agreement, the Exchangers and QI
shall establish one or more Accounts as reasonably necessary or desirable for
each LKE Program, including Collection Accounts, Disbursement Accounts and
Exchange Accounts, each at a Processing Bank (or any successor thereto), that
are intended to qualify within the definition of “Joint Accounts” described in
Section 5.02 of Rev. Proc 2003-39. Accounts will be opened and held in the name
of the Exchangers and United Rentals Exchange, LLC as Qualified Intermediary for
the Exchangers.

          a. The Collection Account(s) are intended to facilitate the orderly
and efficient collection of proceeds from the disposition of leased assets,
including the collection of all funds relating to each LKE Program, and to allow
for the sorting of Qualified Proceeds from other monies collected, including but
not limited to monthly customer rental payments. Funds are usually collected
from customers, account customer Transferees, other Transferees, third party
financiers and auctions.

          b. The Disbursement Account(s) are intended to facilitate the orderly
and efficient disbursement of funds to equipment vendors and other Transferors,
including the disbursement of all funds for the acquisition of Replacement
Property. This account will act as a clearing house for funds disbursed to
acquire Replacement Property and any other Non-Qualified Disbursements.

          c. The Exchange Account is intended to receive all funds relating to
each LKE Program from the Collection Accounts and provide funds relating to each
LKE Program to the Disbursement Account(s) (to the extent of the available funds
in the Exchange Account and funds then invested). With respect to Relinquished
Property Subject to Liabilities, Qualified Proceeds in the Exchange Account will
be remitted to the lender of any liability to the extent of the outstanding
balance of such liability as described in Section 3.3(ii) of this Agreement.

          d. The accounts described herein have been established by the parties
for the purposes of consummating the transactions contemplated by this
Agreement.

2.0 Proceeds from Transfer of Relinquished Property.

          a. Collection of Funds. From time to time there shall be check, wire
or other deposits into the Collection Accounts. The Collection Accounts are
intended to facilitate the orderly and efficient collection of Relinquished
Property Proceeds from the disposition of each Relinquished Property and other
monies and to allow for the sorting of other monies deposited in the Collection
Accounts.

          b. Separation, Consolidation and Transfer of Funds from the Collection
Account. Funds from the Collection Accounts shall be swept into one
concentration Collection Account periodically. Funds from the concentration
Collection Account shall be periodically transferred as follows: (i) to the
Exchange Account, or (ii) to the applicable Exchanger but only to the extent of
Additional Subsidies or amounts, if any, provided by the applicable Exchanger to
QI pursuant to Section 6.1 of this Agreement.

          c. Transfer of Funds from the Exchange Account. Funds from the
Exchange Account may only be periodically transferred as follows: (i) in the
case of a Relinquished Property subject to Liabilities, to a lender of the
liability to the extent of the outstanding balance of such liability, (ii) to a
Disbursement Account to fund the acquisition of Replacement Property, (iii) to
the applicable Exchanger but only to the extent of Additional Subsidies or
amounts, if any, provided by the applicable Exchanger to QI pursuant to Section
6.1 of this Agreement or (iv) to a Disbursement Account as necessary to cover
disbursements from a Disbursement Account in excess of the balances therein, but
only to the extent of Additional Subsidies or amounts, if any, provided by the
applicable Exchanger to QI pursuant to Section 6.1 of this Agreement that are in
the Exchange Account.

31

--------------------------------------------------------------------------------



          d. Disbursement of Funds from a Disbursement Account. Funds from a
Disbursement Account shall from time to time be disbursed as follows: (i) to
acquire Replacement Property or (ii) to make Non-Qualified Disbursements.

          e. Approval of Transfers and Disbursements. All funds held in Accounts
pursuant to this Agreement shall only be transferred or disbursed upon the joint
written (including electronic) instruction of QI and the applicable Exchanger.
Except in regard to the disbursement of Additional Subsidies for Non-Qualified
Disbursements, such Exchanger’s consent to a transfer or disbursement is
intended solely to protect the integrity of Relinquished Property Proceeds and
Additional Subsidies from disbursement in circumstances inconsistent with the
terms of this Agreement.

3.0 Payment for Replacement Property and Other Tangible Property.

          a. Reports. Each Exchanger shall provide QI with a periodic report
with respect to the Disbursement Account setting forth for that period (1) the
aggregate Replacement Property Cost expected to be disbursed from the
Disbursement Accounts, (2) the aggregate amount, if any, to be transferred to
the Disbursement Accounts from the Exchange Account to fund such aggregate
Replacement Property Cost, (3) the amount (if any) to be transferred to the
Disbursement Accounts from any other account, including any Account designated
by such Exchanger to fund such aggregate Replacement Property Cost, and (4)
adjustments, if any, to amounts previously funded from the Exchange Account. To
the extent the applicable Exchanger requests a transfer of Relinquished Property
Proceeds from the Exchange Account to the Disbursement Accounts, such report
shall also set forth the Relinquished Property Proceeds component of such
transfer(s) and the date on which the relevant Relinquished Property was
confirmed matched with Replacement Property.

          b. Funding by QI. Consistent with the above described reports, the
applicable Exchanger shall initiate a series of proposed transfers and
disbursements setting forth the amounts to be withdrawn from the Accounts and
transferred to the Disbursement Account in order to fund the aggregate
Replacement Property Cost to be disbursed on such day and notify QI of such
proposed transfers and disbursements. If QI approves such transfers and
disbursements, QI agrees to take all appropriate actions needed to effectuate
such transfers and disbursements within 1 hour of the receipt of such
notification. If QI does not approve of any of the proposed transfers or
disbursements, QI shall notify such Exchanger of QI’s disapproval and the
reasons for such disapproval within 1 hour of the receipt of such notification.

          c. Funding by an Exchanger. In the event funds in the Disbursement
Accounts are insufficient to fund Replacement Property Cost disbursements, the
applicable Exchanger shall transfer Additional Subsidies to the Disbursement
Account or amounts, if any, provided by the applicable Exchanger to QI pursuant
to Section 6.1 of this Agreement.

          d. Return of Additional Subsidies or other amounts to or on behalf of
an Exchanger. As to any Additional Subsidies in any Account which the applicable
Exchanger desires to remove from such Account or amounts, if any, provided by
the applicable Exchanger to QI pursuant to Section 6.1 of this Agreement, such
Exchanger may initiate a series of proposed transfers (setting forth the amounts
to be withdrawn from the Account and transferred to an account designated by
such Exchanger for the purpose of returning to such Exchanger such Available
Proceeds) and notify QI of such proposed transfers. If QI approves such proposed
transfers, QI agrees to take all appropriate actions needed to effectuate such
transfers within 1 hour of the receipt of such notification. If QI does not
approve of the proposed transfers, QI shall notify such Exchanger of the
disapproval and the reasons for such disapproval within 1 hour of the receipt of
such notification.

32

--------------------------------------------------------------------------------



4.0 Investment of Funds in the Exchange Account.

          a. Investment of Funds. During the term of this Agreement, each
Business Day, all funds in the Exchange Account shall be automatically invested
and reinvested in accordance with Section 5.1(c) of this Agreement.

          b. Income Reporting. Each Exchanger and QI acknowledge and agree that
the income earned on invested Exchange Account funds invested will be attributed
to the applicable Exchanger for income tax purposes.

5.0 Restrictions upon Funds.

          a. In the event of a Disbursement Occurrence, then, in any such event,
QI’s sole obligation as to the Relinquished Property in question shall be to
release funds, if any, contained in the Exchange Account which no longer
constitute Qualified Proceeds to the applicable Exchanger, held in the Exchange
Account by QI pursuant to the terms and conditions of this Agreement, within
five (5) days of receipt of written notice of termination.

6.0 Funds Transfer Procedures.

          a. By signing the Funds Transfer Authorization attached hereto as
Exhibit D (the “Funds Transfer Authorization”), each Exchanger hereby agrees
each of the persons whose names are set forth on the Funds Transfer
Authorization (each an “Authorized Representative”) is authorized to initiate,
confirm, amend and/or cancel funds transfer instructions. Each Exchanger hereby
agrees that QI is authorized to receive funds transfer instructions via
facsimile transmission, mail, in hand or overnight delivery, and/or electronic
transmission provided such electronic transmission is subject to security
procedures that are acceptable to each Exchanger and QI (“Approved Electronic
Transfer Procedures”). Except for funds transfer requests made by Approved
Electronic Transfer Procedures, each Exchanger understands and requests that QI,
shall be obligated to initiate a telephone call in order to confirm instructions
to any of the Authorized Representatives listed on the Funds Transfer
Authorization or to any other representative of such Exchanger who, through
course of dealing or otherwise appears to QI to be involved with such
Exchanger’s LKE Program.

          b. QI may rely in good faith on any Funds Transfer Authorization
without further inquiry, including without limitation, when received via any
Approved Electronic Transfer Procedures. QI may rely on any signature,
endorsement or order and any facsimile signature or oral instruction or
instruction received by any Approved Electronic Transfer Procedures reasonably
believed by QI to be made by an Authorized Representative, and QI may act on any
direction purporting to be that of an Authorized Representative or made through
any Approved Electronic Transfer Procedures without inquiry and without regard
to the application of the proceeds thereof, provided that QI acts in good faith.
QI may rely solely upon any account numbers or similar identifying numbers
provided in any Approved Electronic Transfer Procedures to identify (i) the
beneficiary, (ii) the beneficiary’s bank, or (iii) an intermediary bank. QI may
rely on the instructions furnished in any Approved Electronic Transfer
Procedures for any payment order using any such identifying number, even when
its use may result in a person other than the beneficiary being paid, or the
transfer of funds to a bank other than the beneficiary’s bank or an intermediary
bank designated.

33

--------------------------------------------------------------------------------



          c. Each Exchanger acknowledges that these procedures are suitable for
its purposes and are commercially reasonable.

33

--------------------------------------------------------------------------------



Exhibit D

FUNDS TRANSFER AUTHORIZATION
Telephone Number(s) for Call-Backs and Person(s) Designated to Initiate,
Confirm, Amend and/or cancel Fund Transfer Instructions

EXCHANGER NAME: _____________________________________
Fax number: ______________________________________________
Phone number: ____________________________________________
Like-Kind Exchange Program Account #: ______________________________________
Authorized Representatives:

 

 

 

 

 

 

 

Name

 

Telephone Number

 

Signature

1.

 

 

 

 

 

2.

 

 

 

 

 

3.

 

 

 

 

 

          By signing below, the undersigned represents that each of the persons
whose names are set forth above (each an “Authorized Representative”) is
authorized to initiate, confirm, amend and/or cancel funds transfer
instructions. Note: If the individual signing below is an “Authorized
Representative,” his or her name should also be included in the above profile.

EXCHANGER:

 

 

 

_____________________________________________________

,

a(n) _______________________  _________________________

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Print Name:

 

 

 

--------------------------------------------------------------------------------

 

Title:

 

 

 

--------------------------------------------------------------------------------

 

35

--------------------------------------------------------------------------------



Exhibit E

          FORM OF LIMITED POWER OF ATTORNEY PURSUANT TO SECTION 5.1(d)

          KNOW ALL MEN BY THESE PRESENTS, that United Rentals Exchange, LLC
(“Grantor”), a Delaware limited liability company, does hereby appoint each of
United Rentals (North America), Inc. a Delaware corporation (“URNA”), and United
Rentals Northwest, Inc., an Oregon corporation (“URNW” and, together with URNA,
the “Grantees”), as its attorney-in-fact, with full power of substitution, and
hereby authorizes and empowers each Grantees, in the name of and on behalf of
Grantor, to take the following actions from time to time with respect to Joint
Disbursement Accounts referred to in the Master Exchange Agreement dated as of
January 1, 2009 (the “Exchange Agreement”) among Grantor, Grantees and IPX1031
LLC, a Delaware limited liability company, in connection with proposed check or
EFT disbursements from the Disbursement Accounts pursuant to Section 5.1(d) of
the Exchange Agreement, for the purpose of enabling Grantee in the name of the
Grantor to prepare and execute check disbursements, upon such terms and
conditions as Grantee deems advisable, namely:

          1. Prepare any check disbursement approved by Grantor in accordance
with Section 5.1(d) of the Exchange Agreement;

          2. Execute in the name of Grantor and deliver such check disbursements
and take any and all further action in the name of and on behalf of Grantor as
may be required or deemed desirable to accomplish any and all of the foregoing
and carry out the purposes of this Power of Attorney;

          3. Prepare any EFT disbursement approved by Grantor in accordance with
Section 5.1(d) of the Exchange Agreement;

          4. Execute in the name of the Grantor and deliver such EFT
disbursements and take any and all further action in the name of and on behalf
of Grantor as may be required or deemed desirable to accomplish any and all of
the foregoing and carry out the purposes of this Power of Attorney.

          Grantee is hereby empowered to do any and all lawful acts requisite
for effecting the preparation, execution and delivery of any check and EFT
disbursements approved by Grantor in accordance with Section 5.1(d) of the
Exchange Agreement and Grantor hereby ratifies and confirms any and all lawful
acts that Grantee shall do pursuant to and in conformity with this Power of
Attorney.

          Capitalized terms used but not defined herein shall have the meanings
set forth in the Exchange Agreement.

          This Power of Attorney is revocable upon notice by Grantor, and if not
earlier revoked shall expire upon the termination of the Exchange Agreement.
This Power of Attorney shall become effective on midnight on January 1, 2009.

36

--------------------------------------------------------------------------------



          Grantor executes this power of attorney with the intent to be legally
bound hereby, and with the intent that the execution shall have the full dignity
afforded by the accompanying witnessing and notarization and all lesser dignity
resulting from the absence of such witnessing and notarization or any
combination thereof.

37

--------------------------------------------------------------------------------



Dated as of this ___ day of ______, 2008

 

United Rentals Exchange LLC, a Delaware limited liability company

By:

Name:

Title:

STATE OF ________________________

COUNTY OF ________________________

 

 

 

 

          I, the undersigned, a Notary Public in and for said County, in said
Commonwealth, hereby certify that ________________________ and
______________________, whose names as __________________ and
____________________, respectively, of _____________, a ________________, is
signed to the foregoing instrument, and who is known to me, acknowledged before
me on this day, that, being informed of the contents thereof, he, as such
officer and with full authority, executed the same voluntarily for and as the
act of said corporation.

 

 

 

          Given under my hand and official seal, this ___ day of _____, 2008.

 

 

 

          (SEAL)

NOTARY PUBLIC

My Commission Expires: ___________

38

--------------------------------------------------------------------------------



FORM OF LIMITED POWER OF ATTORNEY PURSUANT TO SECTION 5.1(d)

          KNOW ALL MEN BY THESE PRESENTS, that United Rentals Exchange, LLC
(“Grantor”), a Delaware limited liability company, does hereby appoint SourceNet
Solutions Inc., a Delaware corporation (the “Grantee”), as its attorney-in-fact,
with full power of substitution, and hereby authorizes and empowers the Grantee,
in the name of and on behalf of Grantor, to take the following actions from time
to time with respect to Joint Disbursement Accounts referred to in the Master
Exchange Agreement dated as of January 1, 2009 (the “Exchange Agreement”) among
Grantor, United Rentals (North America), Inc., a Delaware corporation (“URNA”),
United Rentals Northwest, Inc., an Oregon corporation (“URNW”) and IPX1031 LLC,
a Delaware limited liability company, in connection with proposed check
disbursements from the Disbursement Accounts pursuant to Section 5.1(d) of the
Exchange Agreement, for the purpose of enabling Grantee in the name of the
Grantor to prepare and execute check disbursements, upon such terms and
conditions as Grantee deems advisable, namely:

          1. Prepare any check disbursement approved by Grantor in accordance
with Section 5.1(d) of the Exchange Agreement; and

          2. Execute in the name of Grantor and deliver such check disbursements
and take any and all further action in the name of and on behalf of Grantor as
may be required or deemed desirable to accomplish any and all of the foregoing
and carry out the purposes of this Power of Attorney.

          Grantee is hereby empowered to do any and all lawful acts requisite
for effecting the preparation, execution and delivery of any check disbursements
approved by Grantor in accordance with Section 5.1(d) of the Exchange Agreement
and Grantor hereby ratifies and confirms any and all lawful acts that Grantee
shall do pursuant to and in conformity with this Power of Attorney.

          Capitalized terms used but not defined herein shall have the meanings
set forth in the Exchange Agreement.

          This Power of Attorney shall become effective on midnight on January
1, 2009. This Power of Attorney is revocable upon notice by Grantor, and if not
earlier revoked shall expire upon the earlier of (i) the revocation of the power
of attorney dated as of December [  ], 2008 among the Grantor, URNA and URNW and
(ii) the termination of the Exchange Agreement.

          Grantor executes this power of attorney with the intent to be legally
bound hereby, and with the intent that the execution shall have the full dignity
afforded by the accompanying witnessing and notarization and all lesser dignity
resulting from the absence of such witnessing and notarization or any
combination thereof.

39

--------------------------------------------------------------------------------



Dated as of this ___ day of ______, 2008

 

United Rentals Exchange LLC, a Delaware limited liability company

By:

Name:

Title:

STATE OF ________________________

COUNTY OF ________________________

 

 

 

 

          I, the undersigned, a Notary Public in and for said County, in said
Commonwealth, hereby certify that ________________________ and
______________________, whose names as __________________ and
____________________, respectively, of _____________, a ________________, is
signed to the foregoing instrument, and who is known to me, acknowledged before
me on this day, that, being informed of the contents thereof, he, as such
officer and with full authority, executed the same voluntarily for and as the
act of said corporation.

 

 

 

          Given under my hand and official seal, this ___ day of _____, 2008.

 

 

 

          (SEAL)

NOTARY PUBLIC

My Commission Expires: ___________

40

--------------------------------------------------------------------------------